Citation Nr: 1414761	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


ISSUE

Entitlement to an effective date prior to July 28, 1988, for the grant of service connection for schizophrenia to include whether there was clear and unmistakable error (CUE) in an April 1977 RO decision which denied service connection for a psychiatric disorder. 


REPRESENTATION

Veteran represented by:	U.S. Marine Corps League


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 RO decision which determined that entitlement to an earlier effective date was not warranted to include on the basis of  CUE in the RO's April 1977 decision denying service connection for a psychiatric disorder. 


FINDINGS OF FACT

1. By an April 1977 RO decision, service connection was denied for anxiety with depression.  The Veteran was notified of the decision and he did not appeal. The correct facts, as they were known at that time, were before the RO in April 1977, and the RO correctly applied the statutory and regulatory provisions then in effect. The decision was supported by evidence then of record and was consistent with the law and regulations then in effect.

2. In a July 2002 decision, the Board determined that entitlement to an effective date of July 28, 1988 for the award of service connection for schizophrenia was warranted.

3. In February 2005, the U.S. Court of Appeals for Veterans Claims affirmed the Board's July 2002 decision. 


CONCLUSIONS OF LAW

1. The April 1977 rating decision, which denied entitlement to service connection for a psychiatric disorder was not clearly and unmistakably erroneous. 38 U.S.C.A. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105, 20.1104.

2. The claim for an effective date earlier than July 28, 1988 for the grant of service connection for  a psychiatric disorder is dismissed.  38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. § 3.400 (2013); Rudd v. Nicholson, 20 Vet. App. 296   (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The provisions of the VCAA are not, however, applicable  in the instant case which involves the matter of CUE. Livesay v. Principi, 15 Vet. App. 165 (2001).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110  (West 2002) and 38 C.F.R. § 3.400  (2012). Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a) . The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later." 38 U.S.C.A. § 5110(a), (b) (1); 38 C.F.R. § 3.400(b) (2). 

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300   (2006), the United States Court of Appeals for Veterans Claims (Court), held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE). The Court noted that any other result would vitiate the rule of finality. In other words, the Court has found that there are no freestanding claims for an earlier effective date. When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal must be dismissed. 

Moreover, in Leonard v. Nicholson, the United States Court of Appeals for the Federal Circuit  determined that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date." Leonard v. Nicholson, 405 F.3d 1333, 1336-37   (Fed. Cir., 2005) (indicating that "no matter how [the veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date"). In short, when there has been a final decision on the question of effective date for the award of service connection, a claim to reopen cannot provide the basis for an award of an earlier date, even if new and material evidence is presented.

In order to determine whether CUE was present in a prior determination it must be shown that (1) either the correct facts, as they were known at the time, were not before the adjudicator (e.g., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994).  A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  

In December 1976, the RO received the Veteran's original application for service connection.  By an April 1977 RO decision, service connection was denied for anxiety with depression.  The RO considered the Veteran's service treatment records which were silent for psychiatric problems. On discharge examination, his psychiatric system was noted as normal.  After service, private treatment records dated in January 1977 reflect that the Veteran had a personality problem with chronic anxiety. The RO also considered a March 1977 VA examination which determined that the Veteran had a personality problem with chronic anxiety. Service connection was denied for anxiety state with depression.  The Veteran was notified of the adverse decision. 

The correct facts were before the RO in April 1977, and the denial of benefits was based on the lack of evidence establishing a connection between the Veteran's psychiatric disorder and service.  A psychosis was not diagnosed within one year of service separation and thus entitlement to benefits were not warranted on this basis. The April 1977 decision was not clearly and unmistakably erroneous. 

In a July 2002 decision, the Board determined that entitlement to an effective date of July 28, 1988 for the award of service connection for schizophrenia was warranted.   The Veteran was examined by VA on July 28, 1988, and less than one year later his claim to reopen was received. In its analysis the Board considered the argument that the Veteran had filed a timely notice of disagreement (NOD) with respect to the April 1977 RO decision via an October 1977 statement.  It was noted that the October 1977 statement did not comport with the extant regulations defining NOD (38 C.F.R. § 19.113).  In this regard, it was noted that the reference to a nervous condition had been stricken, indicating a lack of interest in pursuing the matter. Thereafter, in February 2005, the Court affirmed the Board's decision.  The Veteran did not appeal the Court's decision to the U.S. Federal Circuit.  

The Veteran's claim for service connection for schizophrenia was granted on the basis of a reopened claim. His effective date was established in accordance with the applicable statutory and regulatory provisions for a reopened claim. The evidence is unequivocal in that regard. Upon review of the evidence of record, and the Veteran's contentions as to why he should receive an earlier effective date for the grant of service connection for schizophrenia, the Board finds that there is no legal basis to grant his current claim. 


ORDER

Entitlement to an effective date prior to July 28, 1988, for the award of service connection for schizophrenia to include on the basis of CUE in an April 1977 RO decision is dismissed. 


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


